DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/30/2020.
Claims 1-23 present for examination.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 10/30/2020 is/are considered by the Examiner.

Claim Objections
Claims 1, 5, 6, 15, and 19-23 are objected to because of the following informalities:  
Claim 1, line 2, “steps of, “ should read “steps of:”;
Claim 5, line 3, “current sensor data” should read “the current sensor data”;
Claim 6, line 2, “sensor data” should read “the sensor data”;
Claim 
Claim 15, line 6, “at least one other person” should read “the at least one other person”;
Claim 19, line 3, “the types of interaction” should read “the different types of interactions”;
Claim 20, line 5, “sensor data” should read “the sensor data”;
Claim 20, line 5, “interaction data” should read “the interaction data”;
Claim 20, line 7, “the interaction between the group members” should read “the interactions between the group members”;
Claim 20, line 8, “each group member and” should read “each group member,”
Claim 20, line 11, add “and” after comma;
Claim 21, line 3, “the other person” should read “the at least one other person”;
Claim 21, line 7, “an interaction” should read “the interaction”;
Claim 22, line 4, “steps of,” should read “steps of:”;
Claim 23, line 8, “interaction data” should read “the acquired interaction data”;
Claim 23, lines 2-4, “the system comprising a data acquisition interface for acquiring sensor data from at least one sensor, a process and a memory, and a human interaction interface, “ should read “the system comprising
a processor;
a memory;
a human interaction interface;
a data acquisition interface for acquiring sensor data from at least one sensor;”;
Claim 23, line 10, delete “and”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user state of the at least one other person" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the user state of the user" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the user state of at least one other person" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the current user state of the user" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the current user state of at least one other person" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the user state of the user” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the interaction data on a social interaction of the user with the at least one other person” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the learned classifier data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the local processing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the memory of the processing device of the at least one other person" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the remote processing device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the claim limitation recites “interactions between the group members” in line 5, which renders the claim vague and indefinite.  It is unclear whether “the interactions” are among the group members, or “the interactions” are between the user and the group members.
Regarding claim 20, the claim limitation recites “generate the classifier data for the interaction between the group members” in lines 6-7, which renders the claim vague and indefinite.  It is unclear whether to generate a classifier data for the interaction among the group members, or generate a classifier data for each interaction among the group members, or generate a classifier data for the interaction between the user and the group members, or generate a classifier data for the interaction between the user and each of the group members.
Claim 20 recites the limitation "the interaction scores of the group members" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the claim limitation recites “predicting the interaction score based on the acquired current sensor data, the classifier data and further based on the pooling function” in lines 12-14, which renders the claim vague and indefinite.  It is unclear how the system would predict the interaction score based on mapping of interaction scores of the group members and “the interaction score of the user” claimed in the previous step.  The association/relationship between the step of determining the pooling function and the step of predicting the interaction score for the user is unclear to the examiner.  The examiner is unable to determine the scope of the claim.    
Claim 21 recites the limitation “the sensor data provided by the processing device” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the user state of the at least one other person" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the user state of the at least one other person" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2012/0191777 A1), hereinafter Iwasaki, in view of Lotfi (US 2013/0311470 A1).
Regarding claim 1, Iwasaki discloses 
A method for improving an interaction process in a social network for a user with at least one other person, the method comprising steps of,
	in a training phase,
	acquiring sensor data on at least a user state (page 4, [0037], lines 10-15: the contact location can be obtained and stored) and interaction data on a social interaction of a human person with the at least one other person (page 1, [0005], lines 9-23: the context information includes a historical communication pattern of the user with at least some of the contacts, frequencies of communication with each of the plurality of contacts, frequencies of communication with each of the plurality of contacts combined with location of the user),
	analyzing the sensor data and the interaction data to generate data from the acquired sensor data and the acquired interaction data (page 4, [0042]: analyze context information in order to determine a ranking of likelihoods of imminent communication between the user of the mobile access terminal and any of the stored contacts in the table), and
	in an application phase,
	acquiring current sensor data on at least the user state of the at least one other person (page 1, [0005], lines 9-23: the context information includes contact present location; & page 6, [0065], lines 1-2: present context information is obtained),
	predicting an interaction score for the user based on the acquired current sensor data (page 6, [0066], lines 1-3: analyzes stored contact information and context information relative to the present context; & page 6, [0067]: uses the analyzed information to determine contact relevance scores),
	generating an interaction identifier for the user for an interaction with the at least one other person in the social network based on the predicted interaction score (page 6, [0069], lines 1-3: presents the prioritized list of contacts to the user and/or prompts the user to communicate with one or more of the contacts).

Iwasaki does not explicitly disclose 
generate classifier data from data.

However, Lotfi discloses 
	generate classifier data from data (page 1, [0008]: interpersonal relationships of the user with his contacts in the social networking service are categorized automatically based on various factors, such as frequency of communication, time, intensity, content)

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lotfi to Iwasaki in order to achieve the features because Iwasaki discloses determine contact relevance based on location and historical communication pattern of the user with at least some of the contacts, etc. (page 2, [0022]) and Lotfi further suggests categorize interpersonal relationships of user with his contacts in social networking service (page 1, [0008]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lotfi in the Iwasaki system in order to improve relationships with the existing contacts of the user as suggested by Lotfi (page 1, [0005]).

Regarding claim 2, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses 
the acquired sensor data and the acquired current sensor data comprise at least one of user location, user activity, and user emotion (page 1, [0005], lines 9-23: the context information includes user present location of the user, contact present location, contact historical location;).

Regarding claim 3, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi further disclose 
the acquired interaction data includes at least one of information on an initiated interaction on the social network (Lotfi: page 3, [0044]: how often the user communicates with a contact, whether it happens on holidays or not, at what time of a day communication occurs, what is the content of the communication), acceptance of the initiated interaction on the social network, and rejection of the initiated interaction on the social network.  Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses 
acquiring the sensor data comprises acquiring the sensor data on the user state of the user (user present location of the user) and further acquiring sensor data on the user state of at least one other person (contact present location/contact historical location) (page 1, [0005], lines 9-23: the context information includes user present location of the user, contact present location, contact historical location), and
	acquiring current sensor data comprises acquiring the sensor data on the current user state of the user and further acquiring sensor data on the current user state of at least one other person (page 1, [0005], lines 9-23: the context information includes user present location of the user, contact present location).

Regarding claim 6, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses 
acquiring sensor data includes acquiring the sensor data from at least one sensor of at least one of a wearable device, a mobile processing device, a mobile communication device, and of a smart home system (page 4, [0037], lines 18-22: the location information can be obtained using different location techniques such as GPS; & page 3, [0029]: one of the mobile access terminal comprises a computer system including a GPS receiver).

Regarding claim 7, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses 
the predicted interaction score includes at least a binary prediction value or a confidence value for a predicted interaction to occur (page 2, [0022], lines 8-14: determine which contacts the user is most likely to communicate with now and using which mode).

Regarding claim 8, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi further disclose 
the generated classifier data comprises a learned classifier for the user and the at least one other person (Lotfi: page 1, [0008]: interpersonal relationships of the user with his contacts in the social networking service are categorized automatically based on various factors, such as frequency of communication, time, intensity, content; & page 2, [0026]: categorized the collected data based on various algorithms),
	wherein the learned classifier determines an interaction initiation success for the user and the at least one other person, or the learned classifier determines an interaction initiation or an initiation acceptance success for the user and the at least one other person (Lotfi: page 3, [0035]: the data includes data concerning user activities, such as frequency, date and time, intensity, and content of communication between the user and his contacts in the social networking service).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses
in the training phase,
	the acquired sensor data includes further sensor data on the at least one other person’s user state and/or global information (page 1, [0005], lines 9-23: the context information includes time of day, day of week, day of year, holiday/non-holiday; time of day, day of week, day of year, holiday/non-holiday corresponds to global information), and
	in the application phase,
	the acquired current sensor data includes further current sensor data on the at least one other person’s user state and/or global information (page 1, [0005], lines 9-23: the context information includes time of day, day of week, day of year, holiday/non-holiday; time of day, day of week, day of year, holiday/non-holiday corresponds to global information).

Regarding claim 15, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi further disclose
the method further comprises at least one of steps of
providing, to the user, an interface presenting the learned classifier data and accepting a user feedback on the presented learned classifier data via the interface,
	providing, to the user, the interface for inputting further classifier data, and
	providing, to the user, the interface for specifying at least one other person for which the interaction identifier is to be generated based on the classifier data (Lotfi: page 4, [0057]: the categorization data presented to the user via a graphical output interface; user has an option to receive detail information about relationships with his contacts to understand the current stage and the trend of his relationship with his contacts; the system advises the user on actions to improve, develop, or limit his relationship specific contacts in the social networking service).  Therefore, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 16, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses 
outputting, to the user, an interaction recommendation based on the generated interaction identifier (page 6, [0069], lines 1-3: presents the prioritized list of contacts to the user), or
	initiating directly an interaction between the user and the at least one other person on the social network based on the generated interaction identifier.

Regarding claim 17, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses 
estimating a current user state based on the acquired current sensor data at a local processing device (page 6, [0065]: determines the user’s present location via information from the GPS module of mobile access terminal) or at a remote processing device linked to the local processing device via a cloud service.

Regarding claim 18, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi further disclose 
the classifier data is stored in a memory of the local processing device of the user, in the memory of the processing device of the at least one other person, or in a server memory of the remote processing device (Lotfi: page 5, [0069]: the assigned category is saved to the database).  Therefore, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 19, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 18.  Iwasaki and Lotfi further disclose
the classifier data differentiates different types of interactions in the social network (Lotfi: page 1, [0008]: interpersonal relationships of the user with his contacts in the social networking service is categorized automatically based on various factors, such as frequency of communication, time, intensity, content, and so forth),
	wherein the types of interaction include at least one of interaction duration, interaction content (Lotfi: page 1, [0008]: interpersonal relationships of the user with his contacts in the social networking service is categorized automatically based on various factors, such as frequency of communication, time, intensity, content, and so forth), interaction target, and a communication service.  Therefore, the limitations of claim 19 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.

Regarding claim 20, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi further disclose
the interaction is an interaction of the user with a group of plural other persons as group members (at least some of the contacts) (Iwasaki: page 1, [0005], lines 9-23: the context information includes a historical communication pattern of the user with at least some of the contacts, frequencies of communication with each of the plurality of contacts, frequencies of communication with each of the plurality of contacts combined with location of the user), and,
	in the step of acquiring sensor data on at least the user state and the interaction data, acquiring sensor data (Iwasaki: page 4, [0037], lines 10-15: the contact location can be obtained and stored) and interaction data on interactions between the group members (Iwasaki: page 1, [0005], lines 9-23: the context information includes a historical communication pattern of the user with at least some of the contacts, frequencies of communication with each of the plurality of contacts, frequencies of communication with each of the plurality of contacts combined with location of the user),
	in the step of analyzing the sensor data and the interaction data to generate the classifier data for the interaction between the group members, and based on the acquired sensor data and interaction data for each group member and (Iwasaki: page 4, [0042]: analyze context information in order to determine a ranking of likelihoods of imminent communication between the user of the mobile access terminal and any of the stored contacts in the table; & Lotfi: page 1, [0008]: interpersonal relationships of the user with his contacts in the social networking service are categorized automatically based on various factors, such as frequency of communication, time, intensity, content)
	in the step of analyzing the sensor data and the interaction data, determining a pooling function which defines a mapping from the interaction scores of the group members to the interaction score of the user (Iwasaki: page 6, [0066], lines 1-3: analyzes stored contact information and context information relative to the present context; & page 6, [0067]: uses the analyzed information to determine contact relevance scores),
	in the step of predicting the interaction score for the user, predicting the interaction score based on the acquired current sensor data, the classifier data and further based on the pooling function (Iwasaki: page 6, [0066], lines 1-3: analyzes stored contact information and context information relative to the present context; & page 6, [0067]: uses the analyzed information to determine contact relevance scores).

Regarding claim 21, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses
the steps of predicting the interaction score and of generating the interaction identifier are performed locally at the user’s processing device and provided to a processing device associated with the other person for initiating the interaction (page 6, [0067]: determine contact relevance scores; & [0069]: presents the prioritized list of contacts to the user and/or prompts the user to communicate with one or more of the contacts; the user communicating with one or more of the contacts corresponds to provided to a processing device associated with the other person for initiating the interaction), or 
	the steps of predicting the interaction score and of generating the interaction identifier are performed by a remote processing device and provided to the processing device associated with the user for initiating an interaction, or
	the steps of predicting the interaction score and of generating the interaction identifier are performed locally at the user’s processing device based on the sensor data provided by the processing device associated with the at least one other person.

Regarding claim 22, the limitations of claim 22 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.

Regarding claim 23, the limitations of claim 23 are rejected in the analysis of claims 1 and 18 above and this claim is rejected on that basis.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lotfi, and further in view of Pell et al. (US 2019/0130366 A1), hereinafter Pell.
Regarding claim 4, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki further discloses 
analyzing the sensor data and the interaction data comprises learning a correlation between the acquired sensor data and the acquired interaction data for generating the classifier data.

However, Pell discloses 
analyzing the sensor data and the interaction data comprises learning a correlation between the acquired sensor data and the acquired interaction data for generating the classifier data (page 7, [0059]: learn correlations between the occurrences of the calls, the entities involved, and the circumstantial factors (e.g., time, location, etc.)).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Pell to Iwasaki and Lotfi in order to achieve the features because Iwasaki and Lotfi disclose determine contact relevance based on location and historical communication pattern of the user with at least some of the contacts, etc. (Iwasaki: page 2, [0022]) and Pell further suggests learn correlations between the occurrences of the calls, the entities involved, and the location (page 7, [0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Pell in the Iwasaki and Lotfi system in order to be aware of behavior between variables/factors.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lotfi, and further in view of Lee et al. (US 2018/0253659 A1), hereinafter Lee.
Regarding claim 10, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi do not explicitly disclose
in the training phase, the method further comprises steps of
	generating a generic model,
	learning an adaptation function based on the generic model and the acquired sensor data on at least the user state of the user and the interaction data on a social interaction of the user with the at least one other person, and,
	in the step of analyzing the sensor data,
	generating the classifier data based on the learned adaptation function and the generic model.

However, Lee discloses, page 4 [0039] & page 5 [0043], generate data useful for training one or more machine learning models, machine learning engine, the one or more machine learning datasets, and the one or more machine learning models store instructions and data that cause and enable message management computing platform to provide one or more machine learning functions and associated services; message management computing platform monitors user interactions including tagging or categorization of messages so that machine learning engine trains one or more models to estimate a categorization of messages.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Lee to Iwasaki and Lotfi in order to achieve the features because Iwasaki and Lotfi disclose determine contact relevance based on location and historical communication pattern of the user with at least some of the contacts, etc. (Iwasaki: page 2, [0022]) and Lee further suggests training model to estimate a categorization data (page 5, [0043]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lee in the Iwasaki and Lotfi system in order to provide a convenient automated system to user.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lotfi, and further in view of Ait Aoudia et al. (US 2021/0218607 A1), hereinafter Ait Aoudia.
Regarding claim 11, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi do not disclose 
performing the steps of acquiring sensor data and analyzing the acquired sensor data in the training phase offline, and the method further performs storing the acquired sensor data and the learned classifier data offline.

However, Ait Aoudia discloses, in page 6 [0078] lines 8-12, in the offline training the model is trained using training data, and after training, the learned values of the trainable parameters are stored together with model architecture information.  

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Ait Aoudia to Iwasaki and Lotfi in order to achieve the features because Iwasaki and Lotfi disclose determine contact relevance based on location and historical communication pattern of the user with at least some of the contacts, etc. (Iwasaki: page 2, [0022]) and Ait Aoudia further suggests training model using training data in offline training (page 6, [0078]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ait Aoudia in the Iwasaki and Lotfi system in order to save time and resource.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lotfi, and further in view of McGranahan et al. (US 2019/0163848 A1), hereinafter McGranahan.
Regarding claim 12, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi do not disclose
performing the steps of acquiring sensor data and analyzing the acquired sensor data in the training phase online, and the method further performs
	updating the classifier data based on at least the acquired current sensor data and current interaction data.

However, McGranahan discloses, in page 4 [0054] lines 9-13,  the training can operate online (with the model being updated based on new input data as it comes into the system).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of McGranahan to Iwasaki and Lotfi in order to achieve the features because Iwasaki and Lotfi disclose determine contact relevance based on location and historical communication pattern of the user with at least some of the contacts, etc. (Iwasaki: page 2, [0022]) and McGranahan further suggests training can operate online with the model being updated based on new input data (page 4, [0054]).
One of ordinary skill in the art would be motivated to utilize the teachings of McGranahan in the Iwasaki and Lotfi system in order to have adaptability as the model is able to adjust and learn from data with different patterns and distributions as they come.

Regarding claim 13, Iwasaki, Lotfi, and McGranahan disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 12.  Iwasaki, Lotfi, and McGranahan further disclose 
performing the step of analyzing the acquired current sensor data to generate updated classifier data by unsupervised learning, in particular clustering based learning (McGranahan: page 5, [0061]: statistical models include multiple unsupervised learning methods including clustering), or by an active learning method, in particular reinforcement learning.  Therefore, the limitations of claim 13 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Iwasaki in view of Lotfi, and further in view of Hazzani (US 9,019,077 B2).
Regarding claim 14, Iwasaki and Lotfi disclose the method for improving an interaction process in a social network for a user with at least one other person as described in claim 1.  Iwasaki and Lotfi do not explicitly  disclose
predicting a future user state of the user and/or at least one other person, and wherein the method is
	predicting the interaction score for the user based on the acquired current sensor data, the classifier data and further based on the predicted future state.

However, Hazzani discloses, in Claim 1, predicting a likelihood of a future meeting occurring among the respective users of the wireless communication terminals in the subgroup by determining future location coordinates for each wireless communication terminal in the subgroup which indicate where each of the wireless communications terminals in the subgroup is expected to be located at a given time in accordance with its respective current location data and the respective current movement data.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Hazzani to Iwasaki and Lotfi in order to achieve the features because Iwasaki and Lotfi disclose determine contact relevance based on location and historical communication pattern of the user with at least some of the contacts, etc. (Iwasaki: page 2, [0022]) and Hazzani further suggests predicting likelihood of a future meeting occurring among users by determining future location coordinates for each user terminal in accordance with its respective current location data and respective current movement data (claim 1).
One of ordinary skill in the art would be motivated to utilize the teachings of Hazzani in the Iwasaki and Lotfi system in order to provide a more accurate prediction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merom et al. (US 9,363,135 B1).  Calculates the interaction score between first user and each contact based on an interaction history between the first user and each contact.
Nodelman et al. (2005/0021485 A1).  Generate one or more predictions relating to current or future states of identified user.
Bailey et al. (US 9,323,826 B2).  Grouping received micro-blog messages based on the contents of the messages and data associated with the messages, and classifying the grouped micro-blog messages. 
Hsiao et al. (US 2018/0285773 A1).  Given a set of training data, a machine-learning model can generate and refine a function that predicts a target attribute for an instance based on other attributes of the instance ([0002]),
Vijayaraghavan et al. (US 2014/0229408 A1).  Applying a trained model to interaction data to classify and label interaction related documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
09/29/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447